Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosani (US 10,710,22).
Applicant and Examiner had a telephone interview on 10/21/2021 regarding the Ballard reference; it was determined that the reference was not prior art, as the provisional application number of Ballard had a typo and thus, the provisional date was invalid. Examiner performed an updated search and consideration of the now amended claims, submitted on 10/21/2021.
Applicant’s amendments were sufficient to overcome the outstanding 112(b) rejections of the previous office action. Additionally, Examiner thanks Applicant for submitting new Figures and overcoming the previous grounds of objection, withdrawn herein.
Please see the updated grounds of rejection provided below regarding the claim amendments submitted on 10/21/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 16, 19, 21, 22, 44-47, and 49-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosani (US 10710223).
Regarding claim 15, Rosani (US 10710223) teaches a method configured to operate a motor-actuated working device comprising:
actuating a pair of jaws (13, 14) under action of at least one of 
an electric motor (6) and a hydraulically operated piston (12) operated via a hydraulic medium to apply a force to a blank to perform a working operation comprising one of crimping the blank, cutting the blank and stamping the blank (Col. 1, lines 9-15 disclose hydrodynamic cutting or compressing operations; see also Col. 6, lines 35-44);
sensing a device value representative of the force applied to the blank by the pair of jaws (Col. 4, lines 44-46 disclose a first control system which detects and acquires values or data representative of parameters of said work cycles; wherein Col. 5, lines 54-55 disclose that the types of work cycle parameters, including a compression or cutting force); 
monitoring the device value for an occurrence of a characteristic change (wherein Col. 9, lines 5-26 disclose monitoring pressure and indicating when the jaws engage the workpiece and start the compression operation; wherein Col. 9, lines 36-41 disclose a monitoring device which monitors the reaching of the closed position of the jaws);
indicating an attainment of a first working force applied to the blank by the pair of jaws at a stage of completion of the working operation (wherein Col. 10, lines 1-7 and 31-35 disclose an operation which is terminated when the closed position of the jaw is reached, i.e. a first working force at a stage of completion, before reaching the maximum calibration pressure), 
the characteristic change resulting when the pair of jaws are abutting each other or a transition to a rapid drop of the working force occurs (wherein Col. 9, lines 22-26 disclose monitoring until the closed position of the jaws 13 is reached; see also wherein Col. 7, lines 35-48 disclose monitoring the pressure value during movement of the jaws from an open position to a closed position; see also Col. 6 line 65-Col. 7, line 2);
monitoring the device value for an occurrence of a second working force applied to the blank by the pair of jaws, wherein the second working force is higher than the first working force, and the second working force comprises a permitted maximum pressure value of the hydraulic medium of the motor-actuated working device (Col. 5, lines 54-55 disclose that the work parameters may comprise one or more of a maximum compression or cutting force and a maximum pressure of hydraulic oil reaches in the work cycle; wherein Col. 10, lines 10-13 disclose ; and 
triggering at least one of the following actions when the second working force has been sensed one time or plural times and when the characteristic change has not been indicated (wherein in an alternative mode, the maximum calibration pressure is used to determine when the operation is complete and the operation is then interrupted, i.e. the closing of the jaws is not used as an indicator; see Col. 10, lines 1-7): 
(1) providing a notification to a user to inspect the motor-actuated  working device and (2) switching-off of the motor actuated working device to indicate to the user to inspect the motor-actuated working device (wherein there is a user interface that includes a display device, e.g. an LCD or an LED, disclosed in Col. 10, lines 1-13, to optionally select to switch off the motor as a result of the maximum calibration pressure; wherein the display is also used as a confirmation of the result of the compression process; see also Col. 5, lines 24-30 disclosing performed work conditions and result; wherein Col. 5, lines 54-59 disclose one or more error messages and one or more anomaly warnings).
	Examiner’s Note: Under broadest reasonable interpretation, the limitation reciting “triggering at least one of the following actions when the second working force has been sensed one time or plural times and when the characteristic change has not been indicated” is met by the prior art, as the prior art has alternative modes, one which 
Regarding claim 44, Rosani discloses a motor-actuated working device configured to apply a force to a blank, comprising:
a pair of jaws (13, 14) actuatable under action of at least one of an electric motor (6) and a hydraulically operated piston (12) operated via a hydraulic medium to apply a force to a blank to perform a working operation comprising one of crimping the blank, cutting the blank and stamping the blank (Col. 1, lines 9-15 disclose hydrodynamic cutting or compressing operations; see also Col. 6, lines 35-44), the motor-actuated working device being configured to:
sense a device value representative of the force applied to the blank by the pair of jaws (Col. 4, lines 44-46 disclose a first control system which detects and acquires values or data representative of parameters of said work cycles; wherein Col. 5, lines 54-55 disclose that the types of work cycle parameters, including a compression or cutting force), 
monitor the device value for an occurrence of a characteristic change (wherein Col. 9, lines 5-26 disclose monitoring pressure and indicating when the jaws engage the workpiece and start the compression operation; wherein Col. 9, lines 36-41 disclose a monitoring device which monitors the reaching of the closed position of the jaws),
indicating an attainment of a first working force applied to the blank by the pair of jaws at a stage of completion of the working operation (wherein Col. 10, lines 1-7 and 31-35 disclose an operation which is terminated when the closed position , the characteristic change resulting when the pair of jaws are abutting each other or a transition to a rapid drop of the working force occurs (wherein Col. 9, lines 22-26 disclose monitoring until the closed position of the jaws 13 is reached; see also wherein Col. 7, lines 35-48 disclose monitoring the pressure value during movement of the jaws from an open position to a closed position; see also Col. 6 line 65-Col. 7, line 2), 
monitor the device value for an occurrence of a second working force applied to the blank by the pair of jaws, wherein the second working force is higher than the first working force, and the second working force comprises a permitted maximum pressure value of the hydraulic medium of the motor-actuated working device (Col. 5, lines 54-55 disclose that the work parameters may comprise one or more of a maximum compression or cutting force and a maximum pressure of hydraulic oil reaches in the work cycle; wherein Col. 10, lines 10-13 disclose a value indicative of a maximum reached compression force, as well as confirmation of the result of the compression process), and 
 trigger at least one of the following actions when the second working force has been sensed one time or plural times and when the characteristic change has not been indicated (wherein in an alternative mode, the maximum calibration pressure is used to determine when the operation is complete and the operation is then interrupted, i.e. the closing of the jaws is not used as an indicator; see Col. 10, lines 1-7): 
(1) providing a notification to a user to inspect the motor-actuated working device and (2) a switching-off of the motor-actuated working device to indicate to the user to inspect motor-actuated the working device (wherein there is a user interface that includes a display device, e.g. an LCD or an LED, disclosed in Col. 10, lines 1-13, to optionally select to switch off the motor as a result of the maximum calibration pressure; wherein the display is also used as a confirmation of the result of the compression process; see also Col. 5, lines 24-30 disclosing performed work conditions and result; wherein Col. 5, lines 54-59 disclose one or more error messages and one or more anomaly warnings).
Regarding claim 46, Rosani discloses a motor-actuated working device configured to apply a force to a blank, comprising:
a pair of jaws (13, 14) actuatable under action of at least one of an electric motor (6) and a hydraulically operated piston (12) operated via a hydraulic medium to apply a force to a blank to perform a working operation comprising one of crimping the blank, cutting the blank and stamping the blank (Col. 1, lines 9-15 disclose hydrodynamic cutting or compressing operations; see also Col. 6, lines 35-44), the motor-actuated working device being configured to:
sense pressures and determine pressure steps (Col. 7, lines 43-48),
monitor the pressure steps for an occurrence of a characteristic change indicating an attainment of a first working force applied to the blank by the pair of jaws at a stage of completion of the working operation (wherein Col. 9, lines 5-26 disclose monitoring pressure and indicating when the jaws engage the , 
the characteristic change resulting when a pressure step is greater than a predetermined step height (Col. 7, lines 50-61 disclose calculating a pressure difference detected at the beginning and end of each of said predetermined time intervals or pumping cycle intervals and comparing the calculated pressure difference with a reference value of the closed position of the jaws; wherein Col. 9, lines 14-21 disclose identifying, on the basis of the monitored pressure, an engagement moment in which the jaws engage the object and in which the object compression starts and when the jaws are in the closed position at a different pressure), 
monitor the pressure steps for an occurrence of a force applied to the blank by the pair of jaws representative of a second working force, the second working force being higher than the first working force (wherein the second working force is the maximum compressive force, i.e. greater than the first working force, see Col. 10 lines 1-13 and 23-27), and 
trigger termination of the working operation when the second working force is reached one time or plural times (Col. 9, lines 21-26 and 36-45).
Regarding claim 49, Rosani teaches a motor-actuated working device configured to apply a force to a blank, comprising:
a pair of jaws (13, 14) actuatable under action of at least one of an electric motor (6) and a hydraulically operated piston (12) operated via a hydraulic medium to apply a force to a blank to perform a working operation comprising one of crimping the blank, cutting the blank and stamping the blank (Col. 1, lines , the motor-actuated  working device being configured to: 
sense a device value representative of the force applied to the blank by the pair of jaws (Col. 4, lines 44-46 disclose a first control system which detects and acquires values or data representative of parameters of said work cycles; wherein Col. 5, lines 54-55 disclose that the types of work cycle parameters, including a compression or cutting force), 
monitor the device value for an occurrence of a characteristic change indicating an attainment of a first working force applied by the jaws at a stage of completion of the working operation (wherein Col. 10, lines 1-7 and 31-35 disclose an operation which is terminated when the closed position of the jaw is reached, i.e. a first working force at a stage of completion, before reaching the maximum calibration pressure; wherein Col. 9, lines 5-26 disclose monitoring pressure and indicating when the jaws engage the workpiece and start the compression operation; wherein Col. 9, lines 36-41 disclose a monitoring device which monitors the reaching of the closed position of the jaws), the characteristic change resulting when the jaws are abutting each other or a transition to a rapid drop of the working force occurs (wherein Col. 9, lines 22-26 disclose monitoring until the closed position of the jaws 13 is reached; see also wherein Col. 7, lines 35-48 disclose monitoring the pressure value during movement of the jaws from an open position to a closed position; see also Col. 6 line 65-Col. 7, line 2); 
monitor the device value for an occurrence of a second working force applied to the blank by the pair of jaws, wherein the second working force is higher than the first working force, and the second working force comprises a permitted maximum pressure value of the hydraulic medium of the motor-actuated working device (Col. 5, lines 54-55 disclose that the work parameters may comprise one or more of a maximum compression or cutting force and a maximum pressure of hydraulic oil reaches in the work cycle; wherein Col. 10, lines 10-13 disclose a value indicative of a maximum reached compression force, as well as confirmation of the result of the compression process), 
sense at least one of a motor current of the electric motor and a hydraulic pressure in the hydraulic medium at time intervals below a tenth of a second (wherein Examiner recognizes this language as intended use and functionally limiting the apparatus, whereby Rosani uses real time data associated with parameters; see Col. 3, lines 18-24; see Col. 7, lines 51-61; Col. 10, lines 23-27 regarding the pressure, and see Col. 8, lines 1-12 regarding motor current), and
trigger termination of the working operation immediately during the sensing of the characteristic change (see Col. 9, lines 21-26 and 36-45). 
Regarding claims 16, 51, and 55, Rosani discloses all of the previously recited limitations, and wherein the device value is a pressure in the hydraulic medium (Col. 7, lines 51-61; Col. 10, lines 23-27).
Regarding claims 19, 52, and 56, Rosani discloses all of the previously recited limitations, and wherein the device value is an amount of a motor current of the electric motor (Col. 8, lines 1-12).
Regarding claims 21, 53, and 57, Rosani discloses all of the previously recited limitations, and wherein the device value is a gradient of a pressure or current curve (wherein a gradient is recognized as a slope of a curve; wherein Rosani discloses that the electrical current and/or pressure is measured, detected, monitored, and compared with other current values, i.e. points with coordinates along an x and y axis being compared with one another; see at least Col. 7, line 50-Col. 8, line 12). 
Regarding claim 22, Rosani discloses all of the previously recited limitations, and wherein the switching-off the motor-actuated working device is carried out or takes place immediately when the characteristic change is indicated (Col. 10, lines 1-7 disclose switching off the motor when the closed position of jaws 13, 14 is reached; wherein Col. 7, lines 43-48 disclose interrupting the actuation of the electric motor in dependency of a sensor which confirms that the jaws are closed).
Regarding claim 45, Rosani discloses all of the previously recited limitations, and wherein the switching-off of the motor-actuated working device is carried out immediately when the characteristic change is detected (Col. 10, lines 1-7 disclose switching off the motor when the closed position of jaws 13, 14 is reached; wherein Col. 7, lines 43-48 disclose interrupting the actuation of the electric motor in dependency of a sensor which confirms that the jaws are closed).
Regarding claim 47, Rosani discloses all of the previously recited limitations, and wherein the termination of the working operation is carried out immediately when the characteristic change is detected (wherein the actuation of the motor is interrupted when the closed position is reached, in dependency of the confirmation signal).
Regarding claim 50, 54 and 58, Rosani discloses all of the previously recited limitations, and wherein the device value is a force, expansion or tension measured by a strain gauge in a part of the motor-actuated working device that is subjected to a force during the working operation (wherein Col. 9, lines 1-12 disclose a pressure sensor in signal connection with the control circuit; wherein Col. 9, lines 30-54 disclose the operation of sensors 22, 23, 24 during operation; see Figures 6-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723